

114 HR 5771 IH: Conserving Our Reefs and Livelihoods Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5771IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Ms. Ros-Lehtinen (for herself, Mr. Curbelo of Florida, Mrs. Radewagen, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Coral Reef Conservation Act of 2000, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Conserving Our Reefs and Livelihoods Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Amendment of Coral Reef Conservation Act of 2000.
					Sec. 4. Definitions.
					Title I—Amendments to the Coral Reef Conservation Act
					Sec. 101. Expansion of coral reef conservation program.
					Sec. 102. National program.
					Sec. 103. Report to Congress.
					Sec. 104. Renaming of fund.
					Sec. 105. Vessel grounding inventory; agreements; regulations; application in accordance with
			 international law.
					Sec. 106. Amendments to definitions.
					Sec. 107. National coral reef action strategy.
					Sec. 108. Emergency assistance.
					Sec. 109. Prize competitions to promote innovation in coral reef research and conservation.
					Title II—United States Coral Reef Task Force
					Sec. 201. United States Coral Reef Task Force.
					Title III—Department of the Interior Coral Reef Authorities
					Sec. 301. Coral reef conservation and restoration assistance.
					Sec. 302. National Park Service fishing access restrictions in State and territorial marine waters.
					Title IV—Miscellaneous Provisions
					Sec. 401. Stock assessments under Magnuson-Stevens Fishery Conservation and Management Act.
					Sec. 402. Lionfish.
					Sec. 403. Billfish conservation.
				
 2.FindingsCongress finds the following: (1)Coral reefs are an important natural resource that provide ecosystem goods and services, including high levels of biodiversity, the provision of seafood and medicinal compounds, coastal surge protection and shoreline stabilization, recreational opportunities, and the retention of cultural and traditional lifestyles and practices, all of which are of enormous economic and environmental benefits to the United States.
 (2)Coral reef conservation and restoration are in the national interest of the United States and its citizens.
 (3)Scientific research suggests that the health and functioning of coral reef ecosystems may be reduced by direct human impacts, deteriorating water quality, changing ocean conditions including warming seas and ocean acidification, invasive species, coral bleaching, and coral diseases.
 (4)Due to the complex nature of coral reef ecosystems, more research is needed to understand their structure and function, and their response to natural and human disturbance.
 (5)Basic and applied research conducted by academic and nonprofit research institutions, Federal agencies, and State, local, and territorial agencies is indispensable to understanding, conserving, and restoring coral reefs and coral reef ecosystems.
 (6)Coral reef restoration is essential for the effective conservation and recovery of coral reef ecosystems, and innovative tools, technologies, and strategies to aid these efforts are desperately needed.
 (7)Artificial reefs are not an adequate replacement for lost or degraded coral reefs but may provide benefits to coral reef ecosystems and local communities in certain contexts.
 (8)Extensive public involvement and consensus-based cooperation and consultation between Federal agencies, State, local, and territorial agencies, academic and nonprofit research institutions, coral reef-dependent businesses, and coral reef-focused nongovernmental organizations, are essential to furthering the conservation and restoration of coral reef and coral reef ecosystems and ensure balanced economic and environmental benefits for the American people.
 (9)The development and implementation of Marine Reserve fishing closures for the purpose of coral reef conservation should represent a last-resort option for Federal resource managers, unless they—
 (A)are developed and implemented through extensive public involvement by local citizens and consensus-based cooperation and consultation between Federal agencies, affected State, local, and territorial agencies, locally knowledgeable academic and nonprofit research institutions, locally affected coral reef-dependent businesses, and locally operating coral reef-focused nongovernmental organizations;
 (B)are based on rigorous scientific evidence; and (C)feature an adaptive management approach with clearly identifiable, measurable, science-based goals.
 (10)The rapid decline of coral reefs in the last four decades, both in the United States and globally, is unsustainable and requires urgent, renewed attention toward understanding, conserving, and restoring coral reefs.
 3.Amendment of Coral Reef Conservation Act of 2000Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to a section or other provision of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
 4.DefinitionsThe definitions in section 210 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.), as amended by this Act, shall apply in this Act.
		IAmendments to the Coral Reef Conservation Act
			101.Expansion of coral reef conservation program
 (a)Project diversitySection 204(d) (16 U.S.C. 6403(d)) is amended— (1)in the heading, by striking Geographic and biological and inserting Project; and
 (2)by striking paragraph (3) and inserting the following:  (3)Remaining funds shall be awarded for time-sensitive projects that warrant immediate release of funds for research activities to detect, measure, and analyze, prevent, or respond to, emerging threats and emergencies, including—
 (A)bleaching or mortality events; (B)disease outbreaks; and
 (C)invasive species outbreaks.. (b)Applicants seeking immediate release of fundsSection 204(f) (16 U.S.C. 6403(f)) is amended by adding at the end the following:
					
 (3)Applicants seeking immediate release of fundsIf an applicant for assistance under this section seeks an immediate release of such assistance to study or respond to an emerging threat or emergency, the Administrator—
 (A)shall by not later than 15 days after the date of receipt of the application for assistance, conduct a preliminary review of the proposed project and determine whether it qualifies for such a release; and
 (B)if the project so qualifies, may— (i)immediately release up to 50 percent of the total amount of assistance for which the Administrator estimates the project will qualify; and
 (ii)release the remainder of the total amount for which the project qualifies after providing written notification of approval of the project in accordance with paragraph (2)(D)..
 (c)Approval criteriaSection 204(g) (16 U.S.C. 6403(g)) is amended by striking paragraphs (9) and (10) and inserting the following:
					
 (9)understanding the factors that contribute to coral diseases, and the prevention and treatment of coral diseases;
 (10)developing innovative invasive species capture, collection, removal, and trapping methods for use around coral reefs;
 (11)developing and implementing cost-effective methods to restore degraded coral reef ecosystems and to create native coral reef ecosystems in suitable waters, with an emphasis on novel restoration strategies and techniques to advance coral reef recovery and growth in regions threatened by rising sea levels and storm surge;
 (12)understanding and cataloging coral genetic diversity, including research into traits that promote resilience, especially to warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species, and applying such research to coral reef restoration efforts;
 (13)developing in situ native coral propagation sites for use in coral reef restoration projects; (14)developing networks of ex situ coral propagation nurseries for conservation including genetic banking, captive breeding of rare species, and captive breeding of coral populations resilient to stress from warming sea temperatures, ocean acidification, coral bleaching, and coral diseases for use in coral reef restoration projects;
 (15)developing reef-safe sunscreen products; (16)developing networks of improved, real-time water quality monitoring along coral reefs impacted by agriculture or urban development;
 (17)developing improved, real-time reef monitoring methods and protocols for coastal construction and dredging projects with direct or indirect coral reef impacts, including improved standards for sediment deposition and turbidity measurements;
 (18)promoting ecologically sound navigation and anchorages, including mooring buoy systems, near coral reefs;
 (19)promoting and assisting entities to work with local communities, and all appropriate governmental and nongovernmental organizations, to support consensus-driven, community-based planning and management initiatives for the protection of coral reef ecosystems; and
 (20)implementing research and restoration projects that help ensure the population viability of listed coral species in United States waters as detailed in the population-based recovery criteria included in species-specific recovery plans consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)..
				102.National program
 (a)Purpose of actSection 202 (16 U.S.C. 6401) is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively, and by inserting after paragraph (1) the following:
						
 (2)to promote the resilience of coral reef ecosystems, especially with respect to warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;;
 (2)by amending paragraph (4), as so redesignated, to read as follows:  (4)to develop sound scientific information on the condition of coral reef ecosystems and the threats to such ecosystems including warming sea temperatures, coral bleaching, coral diseases, and ocean acidification, to benefit local communities and the Nation, and to the extent practicable to support and enhance management and research capabilities at local management agencies and local research and academic institutions;;
 (3)by amending paragraph (5), as so redesignated, to read as follows:  (5)to assist in the preservation of coral reefs by supporting consensus-driven conservation and restoration programs, including those that involve affected local communities, businesses, and nongovernmental organizations;; and
 (4)by striking paragraph (7), as so redesignated, and inserting the following:  (7)to recognize the benefits of healthy coral reefs to island and coastal communities and to encourage Federal, State, territorial, and local community cooperation to ensure, to the maximum extent practicable, the continued availability of those benefits..
 (b)Amendments relating to activities To conserve coral reefs and coral reef ecosystemsSection 207(b) (16 U.S.C. 6406(b)) is amended— (1)in paragraph (3) by striking and after the semicolon;
 (2)in paragraph (4)— (A)by striking cooperative conservation and management and inserting cooperative research, conservation, management, and restoration; and
 (B)by striking partners. and inserting partners, including academic institutions located in States and United States territories; and; and (3)by adding at the end the following:
						
 (5)improving and promoting the resilience of coral reefs, especially to warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species..
 103.Report to CongressSection 208 (16 U.S.C. 6407) is amended to read as follows:  208.Report to congressNot later than March 1, 2017, and every 5 years thereafter, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report describing all activities undertaken to implement the strategy, including—
 (1)a description of the funds obligated by each participating Federal agency to advance coral reef conservation and restoration during each fiscal year of the 5-fiscal-year period preceding the fiscal year in which the report is submitted;
 (2)a description of Federal interagency and cooperative efforts with States, United States territories, and nongovernmental partner organizations to prevent or address overharvesting, coastal runoff, or other anthropogenic impacts on coral reef ecosystems, including projects undertaken with the Department of the Interior, the Department of Agriculture, the Department of Transportation, the Environmental Protection Agency, and the Army Corps of Engineers;
 (3)a summary of the information contained in the vessel grounding inventory established under section 210, including additional authorization or funding, needed for response and removal of such vessels;
 (4)a description of Federal disaster response actions taken pursuant to the National Response Plan to address damage to coral reefs and coral reef ecosystems; and
 (5)an assessment of the condition of United States coral reefs, accomplishments under this Act, and the effectiveness of management actions to address threats to coral reefs, including actions taken to address large-scale threats to coral reef ecosystems related to warming sea temperatures, coral bleaching, coral diseases, and ocean acidification..
 104.Renaming of fundSection 205 (16 U.S.C. 6404) is amended— (1)in the section heading, by striking Reef conservation and inserting Reef conservation and restoration; and
 (2)in subsections (a) and (b), by striking Fund and inserting Coral Reef Conservation and Restoration Fund. 105.Vessel grounding inventory; agreements; regulations; application in accordance with international lawThe Act is further amended by redesignating sections 209 and 210 (16 U.S.C. 6409 and 6410) as sections 213 and 214, respectively, and by inserting after section 208 the following:
				
 209.Vessel grounding inventoryThe Administrator, in coordination with other Federal agencies, may maintain an inventory of all vessel grounding incidents involving coral reefs, including a description of—
 (1)the impacts to such resources; (2)vessel and ownership information, if available;
 (3)the estimated cost of removal, mitigation, or restoration; (4)the response action taken by the owner, the Administrator, the Commandant of the Coast Guard, or other Federal, State, or territorial agency representatives;
 (5)the status of the response action, including the dates of vessel removal and mitigation or restoration and any actions taken to prevent future grounding incidents; and
 (6)recommendations for additional navigational aids or other mechanisms for preventing future grounding incidents.
						210.Agreements
 (a)In generalThe Administrator may execute and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title.
 (b)FundingUnder an agreement entered into under subsection (a), the Secretary may fulfill the terms of the agreement by reimbursing or providing appropriated funds to, and may receive funds or reimbursements from, Federal agencies, instrumentalities and laboratories; State, local, and territorial governments; Native American tribes and organizations; international organizations; foreign governments; universities and research centers; educational institutions; nonprofit organizations; commercial organizations; and other public and private persons or entities, as necessary for purposes identified in section 202 and actions taken under section 206.
						(c)Cooperative institute
 (1)EstablishmentIn addition to the general authority provided by subsection (a), the Secretary shall establish a cooperative institute for the purpose of advancing and sustaining essential capability in coral reef research, to be known as the Center of Excellence in Coral Reef Ecosystem Science Cooperative Institute. Such Institute shall include university-based research centers that have established management-driven national or regional coral reef research institutes, and are located in States and United States territories with coral reef ecosystems.
 (2)FunctionsThe Cooperative Institute shall— (A)conduct ecological research and monitoring explicitly aimed at building capacity for more effective resource management and coral reef restoration; and
 (B)through agreements with centers referred to in paragraph (1)— (i)collaborate directly with governmental resource management agencies, nonprofit organizations, academic research institutions, and other research organizations;
 (ii)build capacity within resource management agencies to establish research priorities, plan interdisciplinary research projects, and make effective use of research results; and
 (iii)conduct public education and awareness programs for policymakers, resource managers, and the general public on coral reef ecosystems, best practices for coral reef and ecosystem management, conservation, and restoration, their value, and threats to their sustainability.
 (d)Multiyear cooperative agreementsThe Administrator may enter into multiyear cooperative agreements with the heads of other Federal agencies, States, United States territories, local governments, academic institutions, including marine laboratories and coral reef institutes, and nongovernmental organizations to carry out the activities of the national coral reef action strategy developed under section 203.
 (e)Use of other agencies’ resourcesFor purposes related to the conservation, preservation, protection, restoration, or replacement of coral reefs or coral reef ecosystems and the enforcement of this title, the Administrator is authorized to use, with their consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any Department, agency, or instrumentality of the United States, or of any State, local, or territorial government, or Indian tribal government, or of any political subdivision thereof, or of any foreign government or intergovernmental organization.
						211.Regulations; application in accordance with international law
 (a)RegulationsThe Administrator may issue such regulations as are necessary and appropriate to carry out the purposes of section 206.
 (b)Relationship to international lawThis title and any regulations promulgated under this title shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign-flag vessels) unless in accordance with international law..
 106.Amendments to definitionsSection 214, as redesignated by section 105 of this Act (relating to definitions; 16 U.S.C. 6409), is further amended—
 (1)by amending paragraph (2) to read as follows:  (2)ConservationThe term conservation means the use of methods and procedures that are necessary to preserve or sustain native corals and associated species as diverse, viable, and self-perpetuating coral reef ecosystems with minimal impacts from invasive species, including—
 (A)all activities associated with resource management, such as assessment, conservation, protection, restoration, sustainable use, and management of habitat;
 (B)mapping; (C)habitat monitoring;
 (D)scientific expertise and technical assistance in the development and implementation of management strategies for marine protected areas and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and with respect for the unique scientific, technical, and management expertise and fisheries management responsibilities of, State, and territorial fish and wildlife management agencies;
 (E)law enforcement; (F)conflict resolution initiatives;
 (G)community outreach and education; and (H)activities that promote safe and ecologically sound navigation and anchoring.;
 (2)by amending paragraph (3) to read as follows:  (3)CoralThe term coral means species of the phylum Cnidaria, including—
 (A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), Alcyonacea (soft corals), and Helioporacea (blue coral) of the class Anthozoa; and
 (B)all species of the families Milleporidae (fire corals) and Stylasteridae (stylasterid hydrocorals) of the class Hydrozoa.;
 (3)by amending paragraph (4) to read as follows:  (4)Coral reefThe term coral reef means a limestone relief feature, in the form of a reef or shoal, comprised in whole or in part by living coral, skeletal remains of coral, and other associated sessile marine plants and animals.;
 (4)by amending paragraph (5) to read as follows:  (5)Coral reef ecosystemThe term coral reef ecosystem means—
 (A)corals and the associated community of other species of reef organisms (including reef plants and algae) associated with coral reef habitat, and the biotic and abiotic factors and processes that control coral growth and reproduction in such habitat.; and
 (5)by redesignating paragraphs (7) and (8) as paragraphs (9) and (10), respectively, and by inserting after paragraph (6) the following:
					
 (7)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rehabilitate, recreate, or create, a native, functioning coral reef or coral reef ecosystem, in part or in full, within suitable waters of the historical geographic range of such ecosystems.
 (8)ResilienceThe term resilience means the capacity for corals, coral reefs, or coral reef ecosystems to recover from natural and human disturbance as determined by clearly identifiable, measurable, and science-based standards..
 107.National coral reef action strategySection 203 (16 U.S.C. 6402) is amended to read as follows:  203.National coral reef action strategy (a)In generalNot later than 180 days after the date of the enactment of the Conserving Our Reefs and Livelihoods Act of 2016, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and to the Committee on Natural Resources of the House of Representatives and publish in the Federal Register a national coral reef action strategy, consistent with the purposes of this title. The Administrator and the Secretary of the Interior shall periodically review and revise the strategy as necessary. In developing the strategy, the Secretary and Secretary of the Interior shall consult with the United States Coral Reef Task Force established under title II of such Act.
 (b)Goals and objectivesThe action strategy shall include a statement of goals and objectives and an implementation plan, including a description of the funds obligated each fiscal year to advance coral reef conservation. The action strategy and implementation plan shall include discussion of—
 (1)coastal uses and management; (2)water and air quality;
 (3)mapping and information management; (4)research, monitoring, and assessment, with particular emphasis on the impacts of warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;
 (5)international and regional issues; (6)outreach and education;
 (7)local strategies developed by the States, United States territories, or Federal agencies, including regional fishery management councils;
 (8)conservation, including how the use of marine protected areas to serve as replenishment zones will be developed using adaptive management approaches with clearly identifiable, measurable, and science-based goals, in cooperation with, and with respect for, the unique scientific, technical, and management expertise and fisheries management responsibilities of, State and territorial fish and wildlife management agencies, and consistent with local practices and traditions; and
 (9)restoration efforts, including improving coral reef resilience, especially to warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species..
 108.Emergency assistanceSection 206 (16 U.S.C. 6405) is amended to read as follows:  206.Emergency assistance The Secretary, in cooperation with the Federal Emergency Management Agency, as appropriate, may provide assistance to any State, local, or territorial government agency with jurisdiction over coral reef ecosystems to address any unforeseen or disaster-related circumstance pertaining to coral reef ecosystems through an Emergency Response, Stabilization, and Restoration Account.. 
 109.Prize competitions to promote innovation in coral reef research and conservationThe Act is further amended by inserting after section 211, as added by section 105 of this Act, the following:
				
					212.Coral reef prize competitions
 (a)In generalThe head of any Federal agency with a representative serving on the United States Coral Reef Task Force established under Executive Order 13089 issued on June 11, 1998 (16 U.S.C. 6401 note), may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (b)PurposesAny program carried out under this section shall be for the purpose of stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems.
 (c)Priority programsPriority shall be given to establish programs under this section that address impacts to coral reef ecosystems, and communities or industries that are in distress due to the decline or degradation of coral reef ecosystems, including innovative programs that satisfy the approval criteria listed in paragraphs (1) through (18) of section 204(g) of this Act, or support—
 (1)scientific research and monitoring that furthers the understanding of— (A)causes behind coral reef decline and degradation and the generally slow recovery following disturbances, including ocean acidification and its impacts on coral reproduction; and
 (B)genetic and environmental factors that promote resilience to warming sea temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;
 (2)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship as a result of coral reef ecosystem degradation;
 (3)the development of adaptation options to alleviate economic harm and job loss caused by damage to coral reef ecosystems;
 (4)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and
 (5)the development of adaptation and management options for impacted tourism and fisheries industries.. IIUnited States Coral Reef Task Force 201.United States Coral Reef Task Force (a)EstablishmentThere is hereby established the United States Coral Reef Task Force.
 (b)GoalThe goal of the Task Force shall be to lead, coordinate, and strengthen Federal Government actions to better preserve and protect coral reef ecosystems.
 (c)DutiesThe duties of the Task Force shall be— (1)to coordinate, in cooperation with State, local, and territorial government partners, academic partners, and nongovernmental partners if appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, restoration of coral reefs and coral reef ecosystems;
 (2)to monitor and advise regarding implementation of the policy and Federal agency responsibilities set forth in Executive Order 13089 and the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by this Act; and
 (3)to work with the Secretary of State and the Administrator of the Agency for International Development, and in coordination with the other members of the Task Force, to—
 (A)assess the United States role in international trade and protection of coral species; and (B)encourage implementation of appropriate strategies and actions to promote conservation and sustainable use of coral reef resources worldwide.
 (d)Voting membership, generallyThe voting members of the Task Force shall be comprised of— (1)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior, who shall be co-chairs of the Task Force;
 (2)the Administrator of the Agency of International Development; (3)the Secretary of Agriculture;
 (4)the Secretary of Defense; (5)the Secretary of the Army, acting through the Corps of Engineers;
 (6)the Secretary of Homeland Security; (7)the Attorney General;
 (8)the Secretary of State; (9)the Secretary of Transportation;
 (10)the Administrator of the Environmental Protection Agency; (11)the Administrator of the National Aeronautics and Space Administration;
 (12)the Director of the National Science Foundation; and (13)the Governor, or a representative of the Governor, of each of the State of Florida, the State of Hawaii, the Commonwealth of Puerto Rico, the United States Virgin Islands, the territory of American Samoa, the territory of Guam, and the Commonwealth of the Northern Mariana Islands.
 (e)Nonvoting membersThe Task Force shall include the following nonvoting members: (1)The member of the South Atlantic Fishery Management Council who is designated by the Governor of the State of Florida under section 302(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(b)(1)).
 (2)The member of the Gulf of Mexico Fishery Management Council who is designated by the Governor of the State of Florida under such section.
 (3)The respective members of the Western Pacific Fishery Management Council who are designated by the Governors of the State of Hawaii, the territory of American Samoa, the territory of Guam, and the Commonwealth of the Northern Mariana Islands under such section.
 (4)The respective members of the Caribbean Fishery Management Council who are designated by the Governors of the Commonwealth of Puerto Rico and the United States Virgin Islands under such section.
 (5)In addition to the members appointed under paragraphs (1) and (2), two current members of each of the South Atlantic Fishery Management Council and the Gulf of Mexico Fishery Management Council, appointed under this paragraph by the Governor of the State of Florida.
 (6)In addition to the members appointed under paragraph (3), two current members of the Western Pacific Fishery Management Council, appointed under this paragraph by the Governor of the State of Hawaii.
 (7)A member appointed by the President, or a representative of the President, of each of the Freely Associated States of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.
					(f)Responsibilities of federal agency members
 (1)In generalThe Federal agency members of the Task Force under paragraphs (1) through (12) of subsection (d) shall—
 (A)identify the actions of their agencies that may affect coral reef ecosystems; (B)utilize the programs and authorities of their agencies to protect and enhance the conditions of such ecosystems; and
 (C)assist in the implementation of the National Action Plan to Conserve Coral Reefs, the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000, as amended by this Act, the local action strategies, and any other coordinated efforts approved by the Task Force.
 (2)Co-chairsIn addition to their responsibilities under paragraph (1), the co-chairs of the Task Force shall administer performance of the functions of the Task Force and facilitate the coordination of the Federal agency members of the Task Force.
					(g)Working groups
 (1)In generalThe co-chairs of the Task Force may establish working groups as necessary to meet the goals and duties of this title. The Task Force may request the co-chairs to establish such a working group.
 (2)Participation by nongovernmental organizationsThe co-chairs may allow nongovernmental organizations, including academic institutions, conservation groups, and commercial and recreational fishing associations, to participate in such a working group.
					IIIDepartment of the Interior Coral Reef Authorities
 301.Coral reef conservation and restoration assistanceThe Secretary of the Interior may provide scientific expertise and technical assistance and, subject to the availability of appropriations, financial assistance for the conservation and restoration of coral reefs.
			302.National Park Service fishing access restrictions in State and territorial marine waters
 (a)Implementation and enforcement prohibitedExcept as provided in subsections (b) and (c), the Secretary of the Interior may not implement or enforce any recreational fishing, charter fishing, or commercial fishing access restrictions in any State or territorial marine waters within the jurisdiction of the National Park Service developed as part of any general management plan adopted after December 31, 2014.
 (b)Restrictions under fishery management plansNothing in this section shall be construed as affecting or intended to affect, or to in any way interfere with, the implementation or enforcement of any recreational or commercial fishing restrictions in any State or territorial marine waters within the jurisdiction of the National Park Service that—
 (1)are developed as part of any fishery management plan; (2)are developed in coordination and consultation with the fish and wildlife management agency of the State or territory that has fisheries management authority over those waters;
 (3)are based on the best and most recent scientific information available regarding the fishery resource, with priority given to scientific information relied upon by affected States and United States territories for fish conservation and management in State and territorial waters; and
 (4)represent the least restrictive measures necessary for effective fish conservation and management that will provide the best fishing opportunities on a continuing basis in the affected areas of such area under the jurisdiction of the National Park Service, such as—
 (A)size limits; (B)possession limits;
 (C)gear restrictions or requirements; (D)seasonal closures; and
 (E)access permits. (c)Federal marine waters within the jurisdiction of the national park serviceNothing in this section shall be construed as affecting or intended to affect, or to in any way interfere with, the implementation or enforcement of any recreational or commercial fishing restrictions in any Federal marine waters within the jurisdiction of the National Park Service.
 (d)Marine waters definedIn this section the term marine waters includes coastal waters and estuaries. IVMiscellaneous Provisions 401.Stock assessments under Magnuson-Stevens Fishery Conservation and Management Act (a)In generalTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:
					
						409.Stock assessments for fisheries associated with coral reefs
 (a)EmphasisIn preparing stock assessments under this Act, the Secretary shall place emphasis on such assessments for economically important fisheries associated with coral reefs.
 (b)Financial assistanceFor stock assessments under this section there are appropriated such sums as are necessary.. (b)Clerical amendmentThe table of contents in the first section of such Act is amended by adding at the end of the items relating to title IV the following:
					
						
							Sec. 409. Stock assessments for fisheries associated with coral reefs..
				402.Lionfish
				(a)Addition of species of lionfish to the list of injurious species that are prohibited from being
 imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the red lionfish of the species Pterois volitans; of the devil lionfish of the species Pterois miles; of the Hawaiian turkeyfish of the species Pterois sphex; of the soldier lionfish of the species Pterois russelii; of the clearfin lionfish of the species Pterois radiata; of the species Pterois paucispinula; of the frillfin turkeyfish of the species Pterois mombasae; of the luna lionfish of the species Pterois lunalata; of the mandritsa of the species Pterois brevipectoralis; of the spotfin lionfish of the species Pterois antennata; of the scorpionfish of the species Pterois andover;.
 (b)Exemption from permititing for movement in commerceFor purposes of section 14.21 of title 50, Code of Federal Regulations, deceased lionfish and lionfish products shall not be treated as wildlife requiring a permit pursuant to part 17 or 23 of such title.
 (c)Competitive grants to institutions of higher education and nonprofit research organizationsPublic Law 86–686 (74 Stat. 733) is amended— (1)by redesignating section 2 as section 3; and
 (2)by inserting after the first section (16 U.S.C. 753a) the following:  2.Competitive grants to institutions of higher education and nonprofit research organizations to combat lionfish in the Atlantic Ocean and the Gulf of Mexico (a)In generalThe Secretary of Commerce, through the Cooperative Science and Education Program of the National Oceanic and Atmospheric Administration conducted under this Act, the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), and the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–50), shall award competitive grants to institutions of higher education and nonprofit research organizations to combat the species of lionfish Pterois miles and Pterois volitans, in the Atlantic Ocean and the Gulf of Mexico.
 (b)EligibilityTo be eligible for a grant under this section, an institution of higher education or nonprofit research organization must—
 (1)have established research infrastructure and proven capabilities of understanding the behavior of such species and the ecosystems of the Atlantic Ocean or the Gulf of Mexico; and
 (2)demonstrate a clear appreciation and understanding of the biological, chemical, and physical aspects of such ecosystem.
 (c)Encouragement of collaborationIn selecting projects for grants under this section, the Secretary of Commerce may encourage collaborative work with stakeholder groups having practical experience with gear, harvest techniques, and knowledge of local ecosystems.
 (d)UseAmounts awarded as grants under this section shall be used— (1)for lionfish research and the impact of such species on the ecosystems of the of the Atlantic Ocean or the Gulf of Mexico;
 (2)to develop innovative technologies, including autonomous cameras and active acoustic systems appropriate for coastal environments, for detection of lionfish and determination of priority areas for removal of invasive species; and
 (3)to develop lionfish mitigation technologies, including traps and countermeasures.. 403.Billfish conservation (a)Retention required for exemption for traditional fisheries and marketsSection 4(c)(1) of the Billfish Conservation Act of 2012 (16 U.S.C. 1827a(c)(1)) is amended by inserting and retained after landed.
 (b)Deadline for regulationsThe Secretary of Commerce shall issue a final rule implementing the amendment made by subsection (a), not later than 45 days after the date of the enactment of this Act.
				